       Case 1:17-cv-09792-ALC-BCM Document 234 Filed 03/25/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                             3/25/21
IGT,
               Plaintiff,                           17-CV-9792 (ALC) (BCM)
        -against-
HIGH 5 GAMES, LLC,
               Defendant.

IGT,
               Plaintiff,                           19-CV-5752 (ALC) (BCM)
        -against-                                   ORDER
HIGH 5 GAMES, LLC,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

        For the reasons stated on the record during the telephonic discovery conference on March

23, 2021, the parties' discovery disputes outlined in their joint letter dated March 16, 2021 (Dkt.

No. 233 in Case No. 17-CV-9792 and Dkt. No. 91 in Case No. 19-CV-5752) are resolved as

follows:

        1.     Substantial Completion of Written Discovery

               The Court will not impose a deadline for substantial completion of written
               discovery at this time.

        2.     IGT Request for Production (RFP) No. 82

               The request as written is overbroad. The parties shall meet and confer –
               cooperating on an iterative basis – to develop a set of custodians and search term
               protocols to extract relevant emails more efficiently.

        3.     Privilege Logs

               The parties shall exchange privilege logs, in accordance with Local Civil Rule
               26.2, no later than April 15, 2021. Exempted from the logs are privileged
               communications to and from, and work product prepared by, the parties' counsel
               of record in these actions on or after December 14, 2017 (the date the first action
               was filed). The parties may agree upon a longer period for the counsel-of-record
               exemption, and/or other exemptions.
Case 1:17-cv-09792-ALC-BCM Document 234 Filed 03/25/21 Page 2 of 3




 4.    Protective Order

       No later than April 8, 2021, the parties shall either submit (1) a revised two-tier
       protective order agreed upon by both parties, or (2) if the parties cannot agree,
       two versions of the proposed protective order, with a redline comparing them, as
       well as a letter (no longer than two pages single-spaced) from each party
       concerning the differences.

 5.    The DoubleDown and DoubleU License Agreements; H5G RFPs 31-35

       IGT need not produce the redacted form of its agreement with third-party
       DoubleDown since that version has been made public. IGT shall produce the
       unredacted DoubleDown and DoubleU agreements, as well as the remaining
       documents requested in H5G RFP Nos. 31-35, pursuant to the terms of the
       approved two-tier protective order.

 6.    Other H5G RFPs

       IGT need not produce documents in response to H5G RFP No. 16; H5G Second
       Set of RFP Nos. 1-5, 14, and 15; or H5G Fourth Set of RFP Nos. 1, 2, 5, 26, and
       27. In response to H5G Second Set of RFP No. 15, IGT shall amend its response
       to confirm that it has no responsive documents. IGT shall promptly produce
       documents responsive to H5G RFP Nos. 29, 30, and 45, limited to documents
       dated on or after the effective date of the Settlement Agreement. IGT shall also
       produce documents responsive to H5G Second Set of RFP No. 44 and H5G
       Fourth Set of RFP Nos. 3, 4, and 7. IGT has withdrawn its request for a protective
       order as to H5G's Second Set of RFP Nos. 9-11, without prejudice to requesting
       relief after the parties further meet and confer.

 7.    IGT Interrogatories 1-7

       H5G need not respond to IGT Interrogatories 1-7 served on September 23, 2020.

 8.    Extension of Deadlines

       The deadline to amend the pleadings or join additional parties is EXTENDED to
       May 27, 2021. The deadline to complete depositions is EXTENDED to
       September 10, 2021. The deadline to complete all fact discovery is EXTENDED
       to October 1, 2021.

 9.    Further Status Conference

       The Court will conduct a telephonic status conference on April 27, 2021, at
       11:00 a.m. At that time, the parties shall dial (888) 557-8511 and enter the access
       code 7746387. No later than April 22, 2021, the parties shall submit a joint letter
       (no longer than 4 pages single-spaced) updating the Court on the status of
       discovery and any new or remaining discovery disputes.



                                        2
    Case 1:17-cv-09792-ALC-BCM Document 234 Filed 03/25/21 Page 3 of 3




Dated: New York, New York
       March 25, 2021
                                  SO ORDERED.



                                  ________________________________
                                  BARBARA MOSES
                                  United States Magistrate Judge




                                    3
